t c no united_states tax_court ohio farm bureau federation inc petitioner v commissioner of internal revenue respondent docket no filed date p a tax-exempt agricultural_organization engaged in activities to promote the use of agricultural cooperatives among farmers in p formed l a statewide cooperative in p and l entered into a written contract whereby p agreed to perform educational and promotional activities on behalf of l in exchange for a fee pursuant to the contract p performed activities to promote cooperatives in general and l specifically in l merged into another cooperative in connection with the merger p and l formally terminated their contractual relationship pursuant to a written termination agreement the termination agreement contained a nonsponsorship and noncompetition clause whereby p agreed not to sponsor or promote a competing cooperative on an exclusive basis in consideration for the nonsponsorship and noncompetition agreement p received dollar_figure held the fees received by p pursuant to its service_contract with l were substantially related to its tax-exempt purpose and therefore did not constitute unrelated_business_taxable_income held further p’s fulfillment of the nonsponsorship and noncompetition clause did not constitute a trade_or_business as defined by sec_513 i r c therefore the payment did not constitute unrelated_business_taxable_income taxable to p under sec_511 i r c james r king michael dubetz jr and todd s swatsler for petitioner robert d kaiser for respondent ruwe judge respondent determined deficiencies in petitioner’s federal_income_tax in the amounts of dollar_figure and dollar_figure for the taxable periods ending date and date respectively after concessions the issues for decision are whether the dollar_figure received by petitioner pursuant to its service_contract with landmark inc during the taxable_year ending date constituted unrelated_business_taxable_income whether a lump-sum payment made by landmark inc to petitioner pursuant to the terms of a nonsponsorship and noncompetition clause contained in their termination agreement constituted unrelated_business_taxable_income and whether interest should be computed under the provisions of sec_6621 dealing with large corporate underpayments for the taxable_period ending date findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was in columbus ohio petitioner is the ohio farm bureau federation inc a nonprofit agricultural_organization exempt from federal_income_tax under sec_501 petitioner was formed in as an unincorporated association and subsequently incorporated under ohio law on date petitioner is a statewide federation of local county farm bureaus county bureaus individual farmers are not members of petitioner instead farmers or other persons fulfilling certain eligibility requirements are members of the county bureaus which in turn are members of petitioner petitioner’s stated purpose was generally to aid and assist in the betterment of the conditions and welfare of those engaged in agriculture more specifically petitioner engaged in activities to educate ohio farmers and to promote agricultural 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_period in issue and all rule references are to the tax_court rules_of_practice and procedure cooperatives and cooperative activity among ohio farmers an agricultural_cooperative is a business organization in which the members who are generally individual farmers are both owners of the organization and its customers the farmer-owners sell products to and purchase products and supplies from the cooperative a farmer’s ownership_interest in the cooperative is determined by the amount of business he or she does with the cooperative petitioner has historically encouraged farmers to join cooperatives pointing out the benefits of ownership the availability of products or services that may not otherwise be available to farmers and the focus on keeping farmers’ needs and interests primary in fact petitioner was the founder or sponsor of most of the agricultural cooperatives in ohio in petitioner formed an ohio agricultural_cooperative by the name of the ohio farm bureau cooperative association inc the name was later changed to landmark inc landmark landmark was a regional cooperative organization as such it did not generally sell products to or purchase products from individual farmers instead local landmark cooperatives or affiliated organizations local landmarks purchased from or sold to individual farmers from the time of landmark’s formation until date petitioner held a controlling_interest in landmark’s voting common_stock and also held some preferred shares petitioner and landmark shared common management until during the taxable_year in issue petitioner and landmark shared office space pursuant to a contract dated date between petitioner and landmark during the year in issue local landmarks were located throughout the state of ohio making landmark the only regional cooperative in ohio that had local affiliates located throughout the state landmark as the regional organization dealt principally with petitioner rather than with the county bureaus the local landmarks worked with the county bureaus throughout the state in a similar mutual and cooperative manner most of the farmers who were members of the county bureaus were also members of the local landmarks on date petitioner and landmark then known as the farm bureau cooperative association inc entered into a written service_contract whereby petitioner agreed to perform services on behalf of landmark in the fields of education promotion organization publicity and public relations for the purpose of aiding in the purchasing and marketing activities of landmark specifically petitioner agreed to disseminate information to ohio farmer sec_2petitioner continued to hold landmark preferred shares until such shares were exchanged for countrymark stock pursuant to a merger in see infra p with respect to economic and social conditions results of agricultural research methods of producing marketing and selling agricultural products and methods for financing agricultural operations provide education including education for the purpose of promoting the marketing and sale of agricultural products handled by landmark make available to landmark its mailing list maintain a publicity department to encourage the handling of landmark merchandise publish advertisements of landmark at standard advertising rates and news items about landmark as offered and agreed upon in its news publication maintain a public relations program relating to farm_cooperatives and promote research in agricultural fields and cooperatives generally in consideration of the performance of these services by petitioner landmark agreed to pay the sum of of percent of its purchasing volume and of percent of its marketing volume the date contract represented the first written_agreement between the parties however the working relationship memorialized in the agreement actually predated the writing the written service_contract was amended on date and again on date the only material_change made by these amendments was in the calculation of the fee to be paid to petitioner the amendment changed the amount of the fee to a percentage of landmark’s gross margin and the amendment changed the amount to correspond to a fixed payment schedule the amendment was in effect during the taxable_year in issue pursuant to the service_contract petitioner engaged in various types of educational programs which directly or indirectly promoted cooperatives for example petitioner conducted youth camps where cooperatives and cooperative issues were explained and children were given the opportunity to operate a small-scale cooperative petitioner also conducted conferences for young couples dedicated to farming these conferences were jointly sponsored with landmark and included discussion about cooperatives in addition petitioner sponsored advisory council meetings in which small voluntary groups of farmers gathered to discuss farm topics petitioner would suggest topics for discussion at these meetings including cooperative issues in general and assessment of the performance of the local cooperative organizations petitioner also engaged in various public relations activities to promote cooperatives pursuant to the service_contract for example c william swank petitioner’s executive vice president and chief_executive_officer and other staff members of petitioner frequently spoke about cooperative issues to farmer groups university groups and classes and service clubs moreover petitioner’s primary publication the buckeye farm news included frequent editorial discussions about cooperative ideas in general and about landmark in particular petitioner made editorial space available to landmark so that it could include its own discourse on cooperatives as well as discussions of its general business petitioner also invited representatives from landmark and other cooperative organizations to speak about cooperative issues at its farm bureau meetings in addition pursuant to the service_contract petitioner undertook various legislative efforts in cooperation with landmark on several occasions they were successful in securing passage of legislation beneficial to ohio farmers in conducting its activities pursuant to the service_contract petitioner continuously emphasized the cooperative form of doing business in this connection petitioner would often mention landmark specifically and permit landmark representatives to communicate with petitioner’s members through editorials in the buckeye farm news and through appearances at youth camps and other meetings petitioner would also refer its members to landmark the nature of petitioner’s activities under the service_contract did not materially change from the time the contract was executed in until the time it was terminated in petitioner had a similar service agreement with another much smaller agricultural_cooperative known as the ohio agricultural marketing association this agreement served significantly fewer people and generated much smaller fees than did petitioner’s service_contract with landmark in landmark merged into another agricultural_cooperative the ohio farmers grain and supply association inc ohio farmers the name of the surviving entity was changed to countrymark prior to the merger landmark had cooperative facilities throughout the state of ohio whereas ohio farmers’ activities were limited to northwest ohio the two cooperative organizations were competitive to the extent that landmark operated facilities in northwest ohio however ohio farmers coexisted with landmark in only about percent of the counties in ohio the merger eliminated most of the cooperative competition in ohio in connection with the merger petitioner’s relationship with landmark was formally terminated pursuant to a written termination agreement dated date the preamble to the agreement contained the following recital petitioner and landmark have had a close working relationship since until they shared common management thereafter the close relationship continued under a service sponsorship agreement providing for petitioner to perform a wide variety of services in the promotion and advancement of landmark its products and services during the duration of the relationship petitioner has been privy to many of landmark’s business plans and programs its trade secrets customer lists of its members price lists and other confidential trade practices and has promoted exclusively the landmark system and its products and services under the termination agreement petitioner and landmark agreed among other things to terminate their service_contract the termination agreement also contained a nonsponsorship and noncompetition provision which provided in pertinent part sec_5 non-sponsorship non-competition petitioner for and upon receipt of the consideration specified in section below agrees that for a period of three years from the effective date that except for the benefit of landmark or its successors it will not participate in the ownership management operation control or sponsorship of any agri-business enterprise engaged in grain marketing feed manufacturing fertilizer manufacturing or distribution or farm chemical or petroleum distribution at the regional cooperative level nor will it at the regional or local level during such three year period within the state of ohio sponsor or promote on an exclusive basis a specific competing enterprise or products or services of the type and character described above nothing herein shall be construed to prohibit or prevent petitioner’s support for and promotion of cooperatives and their products and services on a non- exclusive basis within the agri-business community promotion of and education of the public about agriculture its needs and concerns the conduct of any programs or activities which petitioner now conducts in consideration for the covenants contained in this provision petitioner received dollar_figure since entering the termination agreement on date petitioner has continued to conduct educational promotional and other activities with respect to agricultural 3petitioner received an additional dollar_figure under the termination agreement in consideration for certain rights to additional preferred_stock of landmark and for petitioner’s assignment of all its voting rights in landmark to a voting_trust provided for in the termination agreement this payment is not in issue and other cooperatives petitioner has also afforded some visibility to countrymark the merged entity by mentioning it in the buckeye farm news and permitting countrymark representatives to appear at petitioner’s youth camps and annual meetings opinion the parties agree that petitioner is a labor agricultural or horticultural_organization exempt from tax pursuant to sec_501 such organizations are described in the regulations as those that have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in agricultural pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their occupations sec_1_501_c_5_-1 income_tax regs notwithstanding this general exemption from taxation sec_511 imposes a tax on the unrelated_business_taxable_income ubti of sec_501 organizations ubti is defined in sec_512 as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions which are directly connected with the carrying on of such trade_or_business sec_513 in turn defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption the regulations and the case law have delineated the three elements necessary for income from an activity to be ubti the activity from which the income is derived is a trade_or_business the trade_or_business is regularly carried on by the organization and the conduct of the trade_or_business is not substantially related to the organization’s tax-exempt purpose other than through the need for or use of the funds it produces 477_us_105 92_tc_75 sec_1_513-1 income_tax regs ubti exists only if all three elements are found 89_tc_7 petitioner bears the burden of proving that one or more of the elements above is lacking rule a payments under the service agreement the first issue we must decide is whether the dollar_figure received by petitioner during pursuant to its service agreement with landmark constituted ubti there appears to be no dispute that the services performed by petitioner pursuant to the service agreement constituted a trade_or_business and were regularly carried on thus the focus of our discussion is limited to whether or not petitioner’s performance of those services was substantially related to its tax-exempt purpose as an agricultural_organization under sec_501 for a substantial relationship to exist the activity that produces the income must contribute importantly to the accomplishment of the organization’s exempt purposes sec_1_513-1 income_tax regs the regulations describe the type of relationship that qualifies as substantial trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one sec_1_513-1 income_tax regs the substantial relationship requirement focuses upon the manner in which the tax-exempt_organization conducts its activities 475_us_834 in cases involving business_leagues courts have identified two factual elements that are important to the substantial relationship determination whether the activities in question are unique to the organization’s tax-exempt function and whether the activities benefit the common business_interest of an organization’s membership or the industry as a whole and not just members in their individual capacities 726_f2d_1097 6th cir affg 78_tc_246 693_f2d_525 5th cir with respect to the uniqueness test it has been stated that such services as educational and training programs legislative lobbying and institutional_advertising clearly satisfy this uniqueness test because they advance the purposes of the organization as an entity in itself it is the institutional ends that must be served if the activity is to be deemed substantially related educational legislative and advertising services are peculiarly suitable activities for a business league because they further the common business_interest that unites the association’s members louisiana credit_union league v united_states supra pincite see also professional ins agents of mich v commissioner supra pincite petitioner’s stated purpose was generally to aid and assist in the betterment of the conditions and welfare of those engaged in agriculture the affidavit upon which petitioner’s tax exemption was based defined petitioner’s purposes to include the sponsorship of purchasing and marketing cooperatives the primary thrust of petitioner’s activities under the service_contract was to educate ohio farmers about agricultural cooperatives in general and landmark specifically and to 4while the cases cited deal with business_leagues under sec_501 which are associations of persons having common business interests we have stated that this substantial relationship analysis is relevant for purposes of sec_501 agricultural organizations as well california thoroughbred breeders association v commissioner tcmemo_1989_342 promote cooperative activity among the farmers petitioner believed that the use of cooperatives was beneficial to farmers as evidenced by its historical involvement in the cooperative movement in ohio we think that petitioner is in a unique position to perform the activities under the service_contract given its distinctive relationship with ohio farmers and we find the activities to be unique to petitioner’s tax-exempt function in evaluating the relationship between the activities and the purposes of an agricultural_organization the capacity in which benefits are received by the organization’s members is as important as the unique character of the organization’s activities for a substantial relationship to exist the benefits flowing from the organization’s activities must inure to the members as a group rather than as individuals professional ins agents of mich v commissioner supra pincite4 louisiana credit_union league v united_states supra pincite several factors are relevant in determining whether an activity operates primarily to benefit individual members whether fees charged are directly proportionate to benefits received whether participation is limited to members and thus is of no benefit to nonmembers in the industry and whether the service provided is one commonly provided by for-profit entities 801_f2d_987 7th cir affg tcmemo_1985_105 699_f2d_167 4th cir in the present case the only fees paid to petitioner by its members were membership dues the benefits that petitioner’s members might receive from petitioner’s educational promotional and lobbying_activities performed pursuant to the service_contract could turn out to be negligible or they could far outweigh the amount of their dues the benefits were not directly proportional to the amount of the fees paid moreover petitioner’s activities in lobbying for and promoting cooperative activity would benefit the entire agricultural industry not just its members and it is a service not commonly provided by for- profit entities respondent argues that pursuant to the service_contract petitioner agreed to promote exclusively landmark and its products and services and that the manner in which petitioner conducted its activities was primarily for the commercial benefit of landmark rather than for the purposes underlying petitioner’s exemption respondent cites illinois association of professional ins agents v commissioner supra and national water well association v commissioner t c pincite to support her argument in illinois association of professional ins agents v commissioner supra the court_of_appeals for the seventh circuit held that the manner in which the taxpayer a business league exempt under sec_501 conducted its errors and omissions insurance activities indicated that the activities were not substantially related to the taxpayer’s exempt_purpose the court based its determination on the fact that the taxpayer endorsed a particular errors and omissions program in a manner that provided convenient marketing advertising and administrative services to the insurance_company and that generated income for the taxpayer rather than educating the taxpayer’s members serving the public interest or merely advising of the need for such coverage illinois association of professional ins agents v commissioner supra pincite the court further noted that the program benefited the individual members in direct proportion to the fees they paid rather than benefiting the members as a group id similarly in national water well association v commissioner supra this court held that the taxpayer’s endorsement and sponsorship of a particular industry casualty insurance program was not substantially related to its exempt_purpose in so holding we noted that had the taxpayer intended to educate and advise its members of the need for casualty industry insurance it would have advised its members of various types of insurance from which its members could select national water well association v commissioner supra pincite moreover only those individuals who paid premiums received insurance under the industry casualty insurance program therefore the members were not benefited as a group id pincite we find these cases to be distinguishable from the instant case because petitioner did educate its members and promote the use of cooperatives in general unlike the promotion of a particular commercial insurance program petitioner’s promotion of landmark was uniquely related to its exempt_purpose most ohio farmers who were members of county bureaus were also members of local landmark cooperatives landmark was the only statewide regional agricultural_cooperative in ohio and was regularly held up by petitioner as the exemplar of the successful cooperative indeed the only other regional agricultural_cooperative ohio farmers coexisted with landmark in only about percent of the counties in ohio petitioner’s promotion of landmark was thus done in conjunction with its promotion of cooperatives in general indeed petitioner continued to promote cooperatives after it terminated its relationship with landmark and petitioner often singled out countrymark the newly merged statewide cooperative moreover unlike the cases above the benefits received by petitioner’s members were not directly proportional to the amount of the fees paid and the members benefited as a group from petitioner’s activities payments under the nonsponsorship clause in determining whether the payment made by landmark to petitioner pursuant to the terms of the nonsponsorship and noncompetition clause contained in their termination agreement constituted ubti we must first decide whether the income was derived from a trade_or_business sec_513 defines the term trade_or_business as any activity that is carried on for the production_of_income from the sale_of_goods or the performance of services the regulations provide that as a general_rule an activity that qualifies as a trade_or_business under sec_162 also qualifies as a trade_or_business under sec_513 sec_1_513-1 income_tax regs in setting out the test for a trade_or_business under sec_162 the supreme court has stated of course not every income-producing and profit- making endeavor constitutes a trade_or_business the income_tax law almost from the beginning has distinguished between a business or trade on the one hand and transactions entered into for profit but not connected with business or trade on the other see revenue act of sec_5 fifth 39_stat_759 congress distinguished the broad range of income or profit producing activities from those satisfying the narrow category of trade_or_business whipple v commissioner u s pincite we accept the fact that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify 480_us_23 emphasis added because the purpose of the unrelated_business_income_tax was to prevent tax-exempt organizations from unfairly competing with businesses whose earnings were taxed united_states v american bar endowment u s pincite we have considered the potential for unfair competition as a factor in determining whether a trade_or_business exists national water well association v commissioner t c pincite the question of whether noncompetition under a covenant_not_to_compete constitutes a trade_or_business appears to be an issue of first impression respondent argues that the determinative factor is whether the activity was engaged in with an intent to earn a profit and the allocation of dollar_figure to the nonsponsorship and noncompetition clause clearly shows petitioner’s profit_motive while profit_motive is an important factor in the trade_or_business analysis the supreme court made it clear that the level of activity remains an important component of the trade_or_business standard commissioner v groetzinger supra pincite see also professional ins agents of mich v commissioner f 2d pincite national water well association v commissioner supra pincite we simply do not think that a one-time agreement not to engage in certain activities constitutes the kind of continuous and regular activity characteristic of a trade_or_business nor does noncompetition involve a sale_of_goods or performance of services as set out in the definition of trade_or_business in sec_513 moreover we simply do not see how an agreement not to compete creates a potential for unfair competition with a taxable entity we are aware that a negative covenant to refrain from performing services has been held to be the equivalent of affirmative personal services 810_f2d_562 6th cir affg tcmemo_1985_53 76_f2d_112 2d cir affd 297_us_106 71_f2d_987 d c cir 29_tc_129 affd 264_f2d_305 2d cir however this rule has been applied only for purposes of determining that a payment received for such a covenant constitutes income to the recipient such application is appropriate given the exceedingly broad definition of income the definition of trade_or_business on the other hand is more narrow as noted by the supreme court in commissioner v groetzinger supra pincite we therefore decline to treat the absence of activity resulting from a covenant_not_to_compete as equivalent to the affirmative performance of such activity for purposes of applying the definition of a trade_or_business in this context accordingly we find that the payment made by landmark to petitioner pursuant to the terms of the nonsponsorship and noncompetition clause contained in their 5similarly in 105_tc_227 we sustained a treasury regulation under which income from a covenant_not_to_compete is not considered passive_income for purposes of sec_469 in schaefer we dealt only with the validity of a regulation that specifically classified income from a covenant_not_to_compete as nonpassive_income we did not deal with the more narrow question of whether the income from such a covenant is derived from a trade_or_business regularly carried on within the meaning of the unrelated_business_income_tax which confronts us in the present case termination agreement was not derived from a trade_or_business and therefore does not constitute ubti for similar reasons we do not think that the nonsponsorship and noncompetition clause met the second requirement for ubti-- that the trade_or_business be regularly carried on by the organization the regulations provide guidance in deciding whether an activity is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued this requirement must be applied in light of the purpose of the unrelated_business_income_tax to place exempt_organization business activities upon the same tax basis as the nonexempt business endeavors with which they compete certain intermittent income producing activities occur so infrequently that neither their recurrence nor the manner of their conduct will cause them to be regarded as trade_or_business regularly carried on for example income producing or fund raising activities lasting only a short_period of time will not ordinarily be treated as regularly carried on if they recur only occasionally or sporadically sec_1 c iii income_tax regs emphasis added the nonsponsorship and noncompetition clause was part of a termination agreement entered into between petitioner and landmark such a one-time agreement is clearly not the sort of frequent and continuous activity contemplated by the regulations rather it is a single isolated event that occurred as a result of the unique relationship between petitioner and landmark our conclusion is consistent with analogous cases involving self-employment taxes in 76_tc_441 the issue was whether the proceeds from business interruption insurance that the taxpayer received after his store was destroyed by fire constituted gross_income derived by an individual from any trade_or_business carried on by such individual pursuant to sec_1402 we held that the quoted language of sec_1402 required a causal nexus between the income and actual business activity and that such a requirement had not been met the statutory language in sec_1402 is quite similar to the definition of unrelated_business_income in sec_512 and we believe that the rationale in newberry v commissioner supra is equally applicable to the instant case 6see also 38_f3d_1094 9th cir revg tcmemo_1992_655 sec_512 defines unrelated_business_income as gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it 8see also 58_tc_284 wherein this court noted both parties agree that continued accordingly we hold that petitioner did not have ubti during the taxable_year in issue decision will be entered under rule continued noncompetition does not constitute the carrying on of a trade_or_business 9because we have found that there was no underpayment of petitioner’s income_tax we need not address whether interest should be computed under the provisions of sec_6621 dealing with large corporate underpayments
